I N      T H E       C O U R T O F A P P E A L S
                                                                  A T K N O X V I L L E
                                                                                                                                 FILED
                                                                                                                                     August 18, 1998

                                                                                                                       Cecil Crowson, Jr.
W A N D A     G A I L     R E V E L S     ( K I R K )                              )         H A M I L T O N C O U N Appellate C ourt Clerk
                                                                                                                       T Y
                                                                                   )         0 3 A 0 1 - 9 8 0 3 - C V - 0 0 1 0 4
P. l a i n t i f f - A p p e l l e e                                    )
                                                                                   )
                                                                                   )
            v .                                                                    )         H O N . R O B E R T               M .     S U M M I T T ,
                                                                                   )         J U D G E
                                                                                   )
L .   E .     R E V E L S ,     J R .                                              )
                                                                                   )
            D e f e n d a n t - A p p e l l a n t                                  )         A F F I R M E D           A N D     R E M A N D E D




M I T C H E L L     A .     B Y R D     O F   C H A T T A N O O G A                F O R         A P P E L L A N T

J O H N     R .   M O R G A N     O F     C H A T T A N O O G A              F O R         A P P E L L E E




                                                             O     P     I     N       I     O     N




                                                                                                                               G o d d a r d ,     P . J .




                        R e s p o n d i n g     t o      a       m o t i o n           p u r s u a n t           t o     T . C . A .       2 6 - 2 - 2 1 6

r e l a t i v e     t o     i n s t a l l m e n t        p a y m e n t s               t o       s t a y       g a r n i s h m e n t s ,         t h e     T r i a l

C o u r t     o r d e r e d     L .     E .   R e v e l s          t o       p a y         t h e       s u m     o f     $ 2 5 0       p e r   m o n t h     o n   a

j u d g m e n t     p r e v i o u s l y       r e n d e r e d            a g a i n s t             h i m       i n     t h e     a m o u n t     o f

$ 3 9 , 5 0 8 . 5 0 ,       w h i c h     r e p r e s e n t e d              h i s         d e l i n q u e n c y           a s       t o   a l i m o n y

p a y m e n t s .
                                 B y      h i s            a p p e a l           h e       i n s i s t s                  t h e           T r i a l        C o u r t           d i d          n o t      h a v e

a u t h o r i t y                t o      r e q u i r e                  h i m       t o     p a y           m o r e              t h a n          t h e     a m o u n t             h i s        f o r m e r

w i f e ,         W a n d a            G a i l             R e v e l s           ( K i r k ) ,               w o u l d              b e        e n t i t l e d            t o        r e c e i v e             b y

g a r n i s h m e n t                  o f      h i s             m i l i t a r y            r e t i r e m e n t .



                                 B e f o r e               p r o c e e d i n g               f u r t h e r ,                      i t       s h o u l d          b e      p o i n t e d                o u t

t h a t         M r .          R e v e l s         t e r m i n a t e d                     p a y m e n t                  o f       a l i m o n y            a f t e r            h i s         w i f e

r e m a r r i e d                p r i o r         t o            t h e        1 9 9 4       a m e n d m e n t                      t o        T . C . A .         3 6 - 5 - 1 0 1 ,                   w h i c h

t e r m i n a t e d                a l i m o n y                  a u t o m a t i c a l l y                       u p o n           r e m a r r i a g e .



                                 T h e       f a c t s               p e r t i n e n t           t o              d i s p o s i t i o n                    o f     t h i s           a p p e a l           w i l l

n o w     b e        d e t a i l e d .



                                 M r .       R e v e l s                 i s     a     r e t i r e d                 v e t e r a n                 w h o ,       a c c o r d i n g                t o      h i s

t e s t i m o n y ,                i s       u n a b l e                 t o     w o r k .           H i s                i n c o m e              c o n s i s t s             o f       a      m i l i t a r y

p e n s i o n            i n       t h e        a m o u n t                o f       $ 1 1 3 4 ,             o f          w h i c h            a m o u n t         h e         w a s ,          a t      h i s

r e q u e s t ,                g r a n t e d               a      w a i v e r          w h i c h             r e d u c e s                  t h e       a m o u n t            o f       h i s

m i l i t a r y                p e n s i o n ,                  b u t      i n c r e a s e s                 d o l l a r                  f o r       d o l l a r         t h e          a m o u n t           o f
                                                                                             1
h i s     V . A .              d i s a b i l i t y                   p e n s i o n .                 A f t e r                  t h e         w a i v e r ,            M r .         R e v e l s          w a s

l e f t         t h e          s u m      o f      $ 4 3 1               a s     d i s p o s a b l e                      i n c o m e              u n d e r       t h e          F e d e r a l



            1
                           I n M a n s e l l v . M a n s e l l , 4 9 0                                           U . S . 5 8 1 ( 1 9 8 9 ) , t h e U n i t e d S t a t e s
S u p r e m e      C o u r t e x p l a i n e d w h y a m i l i t a r y                                           r e t i r e e m i g h t m a k e s u c h a n e l e c t i o n :

                              I n        o r d e   r           t o p     r e v e n t d o u b l       e           d i p    p i n    g ,       a     m i l i t a r y r e         t i r e       e m a y
            r e c       e i v e d        i s a b   i l         i t y     b e n e f i t s o n l       y           t o      t h e       e   x t e    n t t h a t h e             w a i v       e s a
            c o r       r e s p o n      d i n g       a       m o u n   t o f h i s m i l           i t         a r y      r e    t i    r e m    e n t p a y . [ 3           8 U .         S . C .
            § 3 1        0 5 ( 1 9        8 2 e      d .          & S     u p p . V ) ] .      B       e c        a u s    e d      i s    a b i    l i t y b e n e f i         t s a         r e
            e x e       m p t f r        o m f     e d         e r a l   , s t a t e , a n d             l       o c a    l t      a x    a t i    o n , [ 3 8 U . S           . C .
            §  3 1       0 1    ( a ) ( 1 9 8 2 e d . & S u p p . V ) ] , m i l i t a r y r e t i r e e s w h o w a i v e t h e i r
            r e t       i r    e m e n t p a y i n f a v o r o f d i s a b i l i t y b e n e f i t s i n c r e a s e t h e i r
            a f t       e r    - t a x i n c o m e .  N o t s u r p r i s i n g l y , w a i v e r s o f r e t i r e m e n t p a y a r e
            c o m       m o    n .




                                                                                                             2
S t a t u t e s .             O f     t h i s       a m o u n t         $ 4 5 . 1 8         i s     w i t h h e l d           f o r     t a x e s .           T h u s ,         h e

r e c e i v e s         f r o m       h i s     m i l i t a r y           p e n s i o n           a s     d i s p o s a l           i n c o m e       e i t h e r         $ 4 3 1

o r     $ 3 8 5 . 8 2         p e r     m o n t h .             I n     a d d i t i o n ,           h e     r e c e i v e s           S o c i a l       S e c u r i t y

i n c o m e       i n     t h e       a m o u n t         o f     $ 8 4 2       p e r       m o n t h .



                          M r .       R e v e l s         c o n c e d e s         t h a t         u n d e r       t h e       F e d e r a l       l a w       M r s .

K i r k     w o u l d         b e     e n t i t l e d           b y     g a r n i s h m e n t             t o     6 5     p e r c e n t         o f     h i s

d i s p o s a b l e           i n c o m e       a s       d e f i n e d         b y     F e d e r a l           l a w .         T h i s       w o u l d       b e     6 5

p e r c e n t       o f       $ 4 3 1 ,       o r     6 5       p e r c e n t         o f     $ 3 8 5 . 8 2         u p o n         d e d u c t i n g

w i t h h o l d i n g           t a x .         T h i s         w e     c a l c u l a t e           t o     b e     $ 2 8 0 . 1 5         a n d       $ 2 5 0 . 7 8 ,

r e s p e c t i v e l y .               T h u s ,         e v e n       i f     M r .       R e v e l s '         m a j o r         p r e m i s e       i s

c o r r e c t ,         t h e       T r i a l       C o u r t ' s         j u d g m e n t           o f     $ 2 5 0       w a s       l e s s     t h a n       M r s .

K i r k     w o u l d         b e     e n t i t l e d           t o     b y     g a r n i s h m e n t .



                          M r .       R e v e l s         a l s o       a r g u e s         t h a t       u n d e r       t h e       T e n n e s s e e

G a r n i s h m e n t           S t a t u t e         M r s .         K i r k     w o u l d         o n l y       b e     e n t i t l e d         t o     $ 9 6 . 4 5 .

T h i s     i s     2 5       p e r c e n t         o f     M r .       R e v e l s '         d i s p o s a b l e             i n c o m e ,       w h i c h         h e

c o n t e n d s         i s     $ 3 8 5 . 8 2 .             T h e       f a l l a c y         o f       t h i s     a r g u m e n t ,           h o w e v e r ,           i s

t h a t     t h e       I n s t a l l m e n t             P a y       S t a t u t e         d o e s       n o t     p u r p o r t         t o     l i m i t         t h e

a m o u n t       o f     t h e       a w a r d       b y       t h e     T r i a l         C o u r t       t o     t h e       a m o u n t       t h a t       c o u l d

b e     o b t a i n e d         b y     g a r n i s h m e n t .



                          I n       r e a c h i n g         o u r       d e c i s i o n ,           w e     h a v e       n o t       o v e r l o o k e d

G i l l i l a n d         v .       S t a n l e y ,         a n       u n r e p o r t e d           o p i n i o n         o f       t h i s     C o u r t       f i l e d

i n     J a c k s o n         o n     A p r i l       1 6 ,       1 9 9 7 ,       w h i c h         M r .       R e v e l s         r e l i e s       u p o n       f o r

t h e     a r g u m e n t           t h a t     t h e       T r i a l         C o u r t       i s       l i m i t e d         b y     t h e     a m o u n t         M r s .

K i r k     c o u l d         r e c e i v e         b y     g a r n i s h m e n t .                 F i r s t ,         w e     f i n d       t h e     c a s e


                                                                                        3
i n a p p o s i t e                           i n         t h a t          t h e        a w a r d                    s o u g h t                 t o     b e        m o d i f i e d                   w a s       h e l d             t o      b e

a       d i v i s i o n                       o f         m a r i t a l              p r o p e r t y ,                             n o t         a l i m o n y ,              a n d             a s     s u c h              n o t

s u b j e c t                   t o           r e v i s i o n .                      S e c o n d ,                     w e             d o       n o t       a c c e p t                 M r .        R e v e l s '

i n s i s t e n c e                           t h a t           t h i s           c a s e                  h o l d s               a n       a w a r d           u n d e r               t h e        I n s t a l l m e n t

P a y m e n t                   S t a t u t e                   c a n n o t             e x c e e d                    a n             a m o u n t           a      p a r t y                 w o u l d         b e          e n t i t l e d

t o        b y           g a r n i s h m e n t                           w h i c h ,           i n              a l l              d e f e r e n c e                t o       c o u n s e l ,                   w e          d o      n o t

f i n d          t h e               c a s e              t o       h o l d .



                                        W e           f i n d            t h e       l i m i t a t i o n s                                 a s     t o       g a r n i s h m e n t                      b o t h              u n d e r

t h e         F e d e r a l                         a n d       S t a t e            S t a t u t e s                          d o          n o t       p r e c l u d e                   t h e        T r i a l              C o u r t

f r o m          s e t t i n g                        a     h i g h e r              a m o u n t ,                     a n d               t h a t       t h e            $ 2 5 0             s e t     b y       t h e             T r i a l

C o u r t                i s         l e s s              t h a n          t h e        a m o u n t                    M r s .               K i r k         c o u l d            r e c e i v e                 b y

g a r n i s h m e n t                               u n d e r            F e d e r a l                     S t a t u t e s .



                                        W e           a l s o            p o i n t         o u t                t h a t                i f       M r .       R e v e l s                 i s      c o r r e c t                   a n d

M r s .          K i r k                w o u l d               r e c e i v e              a               l e s s e r                 a m o u n t           b y          g a r n i s h m e n t ,                       h e         c a n

s t o p          m a k i n g                        t h e       $ 2 5 0           p a y m e n t s                      o r d e r e d                   b y       t h e        T r i a l               C o u r t ,
                                                                                                                                                                                                                                                 2
r e s u l t i n g                       i n           M r s .            K i r k        r e c e i v i n g                              a     l e s s e r            a m o u n t                 b y     g a r n i s h m e n t .



                                        M r s .             K i r k ' s              a p p l i c a t i o n                                 o n     a p p e a l              f o r             f e e s         a n d          c o s t s ,

o t h e r                t h a n              c o u r t             c o s t s ,            i s               d e n i e d .




                 2
                                        2 6    -     2 - 2 1 6 .           I    n s t a l l     m     e      n t      p a y        m e n t s        t o o b t       a i    n s     t a    y    o f g      a   r n i s    h    m    e n t - -
S   e   r v i c e         o    f      g a r     n     i s h m e n    t      s    u m m o n s     .     -      - (    a ) (     1     ) .         . . T h e            f   i l i   n g       o f s u       c   h m o      t    i    o n b y
t   h   e d e b      t    o    r      s h a    l     l s t a y         t   h    e i s s u      a     n      c e ,       e x    e     c u t i     o n o r r         e t    u r n      o    f a n y         w   r i t      o    f
g   a   r n i s h    m    e    n t      a g    a     i n s t w       a g   e    s o r s        a     l      a r y       d u    e       t h e       j u d g m e     n t      d e   b t     o r o r         a   n y o      t    h    e r f u n d s
b   e   l o n g i    n    g      t    o t      h     e j u d g       m e   n    t d e b t      o     r         s o   u g h     t       t o       b e s u b s       t i    t u t   e d       t o t h       e     s a t    i    s    f a c t i o n
o   r     p a y m    e    n    t      o f      o     r u p o n         s   u    c h j u d      g     m      e n t       d u    r     i n g       t h e p e r       i o    d t     h a     t s u c h           j u d g    m    e    n t
d   e   b t o r      c    o    m p    l i e    s        w i t h      t h   e       o r d e r         o      f t      h e       c     o u r t     .

                                                                                                                                   4
                    F o r   t h e   f o r e g o i n g     r e a s o n s   t h e     j u d g m e n t   o f     t h e     T r i a l

C o u r t   i s   a f f i r m e d   a n d     t h e   c a u s e   r e m a n d e d     f o r   t h e   c o l l e c t i o n       o f

c o s t s   b e l o w .     C o s t s   o f     a p p e a l   a r e   a d j u d g e d     a g a i n s t     M r .     R e v e l s     a n d

h i s   s u r e t y .



                                                              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                              H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D o n T . M c M u r r a y , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m H . I n m a n , S r . J .




                                                                  5